DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 07/15/2022. Claims 1, 8, and 14 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Acknowledgement to applicant’s amendment and/or acknowledgements to claims 1, 3, 8, and 14 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 1, 3, 8, and 14 is hereby withdrawn. 
Applicants’ arguments in the instant Amendment, filed on 07/15/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Response to Rejection of Claims 1-20 under 35 U.S.C. § 103 
In the Non-Final Office Action (NFOA), Claims 1-20 were rejected under 35 U.S.C. § 103 as being obvious in light of U.S. Pat. App. No. 2012/0084415, listing Hu et al. as inventor (hereinafter, the "Hu document" or "Hu") in view of U.S. Pat. App. No. 2014/0162606, listing Cherian et al. as inventor (hereinafter, the "Cherian document" or "Cherian") in view of U.S. Pat. App. No. 2006/0036733, listing Fujimoto et al. as inventor (hereinafter, the "Fujimoto document" or "Fujimoto"). See NFOA, p. 3-12... Each of independent claims 1, 8, and 14 includes reference to three entities: a DHCP information handling system, a DHCP client, and a DHCP server. However, in the cited passages of the main document, Hu, involve situations with just two entities-a DHCP client and a DHCP server. Applicant further notes that the NFOA fails to make or recognize this important distinction. 
The absence of the DHCP information handling system between the DHCP client and the DHCP server in the NFOA's analysis is critical for at least two reasons. First, without this entity, several of the claim elements are lacking. That is, any claim element that directly references the DHCP information handling system is not disclosed in Hu because Hu does not contemplate such an entity.” 
The Examiner disagrees with the Applicant’s arguments. The Examiner respectfully submits that Hu does disclose more than just two entities of a DHCP client and a DHCP server in independent claims 1, 8, and 14. Hu describes a Self-Organized Network (SON) solution within Long Term Evolution (LTE) networks for wireless broadband communications for mobile devices and data terminal based on GSM/EDGE and UMTS/HSPA standards, where self-configuring transmissions parameters are established as part of the transmission channels. Previously, the transmission parameters had to be managed on the DHCP server and the Operation and Maintenance Centre (OMC) (namely the network management center) at the same time. The efforts of DHCP to automatically allocate IP addresses in large-scale network is cumbersome, as such the SON. The client extends and establishes the transmission link for communication of a mobile management entity (MME) via a stream control transport (SCTP) function to a trusted DHCP server [Hu, ¶¶0002-0003, 0006, 0013-0018, 0029, 0047-0048 and https://en.wikipedia.org/wiki/LTE_(telecommunication)]. Hence, the client is analogous to the DHCP information handling system (or what the invention sometimes terms as DHCP snooping-enabled device information handling system) and the current mapping of the claim limitations below appear to apply. Therefore, Examiner maintains Hu as disclosing more than just two entities—a DHCP client and a DHCP server; Hu also discloses the DHCP information handling system.
Applicant’s arguments: “And second, the DHCP information handling system is important. Consider, by way of example, Claim 14. The steps being performed are performed by the DHCP information handling system; thus, its absence in the cited passages in Hu and in the NFOA's analysis is fatal. Thus, Hu's failure to suggest or disclose a DHCP information handling system as claimed herein yields several dispositive reasons for traversal of the current rejections. 
Based upon the above arguments and the current amendments, Applicant believes that the pending rejected claims should be allowable over the current cited documents. Accordingly, Applicant respectfully requests reconsideration and allowance of all pending claims.”
The Examiner disagrees with the Applicant’s arguments. The Examiner respectfully submits that Hu does disclose the DHCP information handling system as noted above. Thus, primary reference of Hu is maintained as shown below.
Applicant’s arguments: “Claims 2-7, 9-13, and 15-20 
It should be noted that Claims 2-7, 9-13, and 15-20 depend from one of independent Claims 1, 8, and 14, which comprises at least one claim element that was established above to be absent in the cited documents. Because by statute each dependent claim contains every element of the claim or claims from which it depends, Applicant notes that each of the dependent claims is also allowable for at least the same reasons as set forth regarding their respective independent claims. See 35 USC § 112(d) ("A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers."); see also In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) (stating that if an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is also nonobvious).12 ”
The Examiner disagrees with the Applicant’s argument. The Examiner respectfully submits that same rationale apply for the dependent claims of 2-7, 9-13, and 15-20 as that of the independent claims 1, 8, and 14 discussed above.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., hereinafter (“Hu”), US PG Publication (20120084415 A1), in view of Cherian et al., hereinafter (“Cherian”), US PG Publication (20140162606 A1), in view of Fujimoto et al., hereinafter (“Fujimoto”), US PG Publication (20060036733 A1).
Regarding currently amended claims 1, 8, and 14, Hu teaches a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising; and a dynamic host configuration protocol (DHCP) information handling system comprising: one or more processors; and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: [Hu, ¶0033: device for transmission self-configuration in a Self-Organized Network (SON), which comprises a Dynamic Host Configuration Protocol (DHCP) client and a DHCP server]
responsive to receiving at a DHCP information handling system a client message from a DHCP client: [Hu, ¶¶0048-0049 and 0053: The DHCP client is set to report its device identifier and perform the self-configuration and self-establishment process based on the received transmission parameters from a DHCP server in a Self-Organized Network (SON); where the transmission parameters include at least: IP address of DHCP client.]
adding an indicator to the client message to indicate to a DHCP server that is to receive the client message with the indicator that the DHCP information handling system performs a check to verify if the DHCP server is a trusted device; [Hu, ¶0054: The DHCP client is further set to use the transmission parameters to perform self-configuration only if the received DHCP server identifier belongs to trusted DHCP server identifiers. ¶0058: step 201, the DHCP client sets a trusted DHCP server identifier. ¶0061: step 203, the DHCP client constructs a DHCP message and reports its device identifier to the DHCP server. ¶0062: Per predefined meanings of DHCP message option fields: the DHCP client can send the DHCP DISCORVER message to the DHCP server.] and 
sending the client message with the indicator to the DHCP server; [See Hu, ¶0061: step 203, the DHCP client constructs a DHCP message and reports its device identifier to the DHCP server.] and 
responsive to receiving at the DHCP information handling system a reply message from the DHCP server: [Hu, ¶0065: DHCP server can construct a DHCP OFFER message includes DHCP server identifier in option 43]; 
While Hu teaches a reply message from the DHCP server [See Hu, ¶0065: DHCP server can construct a DHCP OFFER message includes DHCP server identifier in option 43]; however, Hu fails to explicitly teach but Cherian teaches
obtaining a received unique trusted identifier value from the reply message that was included by the DHCP server to verify status of the DHCP server; [Cherian et al 20140162606 A1, ¶0135: The AP 304 may send an ANonce-seed to the STA 302 in a beacon or probe response; the ANonce is generated be performing a function (e.g., a hashing function) on the ANonce-seed and a value unique to and/or descriptive of the STA 302 (e.g., a MAC address of the STA 302 or some other value associated with the STA 302)] 
obtaining a generated unique trusted identifier value, which was generated using at least a master key and a unique identifier for the DHCP server; [Cherian, ¶0069: A re-authentication Master Session Key (rMSK) is generated by the station/terminal 302 prior to sending an association request without obtaining a challenge from the network. A pairwise transient key (PTK) is generated by the station (STA) 302 from the rMSK and includes a key confirmation key (KCK), a key encryption key (KEK), and a Transient Key (TK).  ¶¶0130-0133: a mobile device (e.g., the STA 302) may receive a first ANonce (e.g., ANonce1) from an access point (e.g., the AP 304)...The access point may receive an association request from the mobile device. The association request may include a SNonce and may be protected using a first PTK (e.g., PTK1) ...based on the second ANonce and the SNonce. At 2510, the access point may send an association response to the mobile device.]
comparing the received unique trusted identifier value to the generated unique trusted identifier value; [Cherian, ¶0139: At 2808, the access point may verify the authenticity of the mobile device by comparing the ANonce reported by the mobile device to the ANonce computed by the access point.] and 
responsive to the received unique trusted identifier value matching the generated unique trusted identifier value, sending at least a portion of the reply message to the DHCP client. [Cherian, ¶0107: The AP 304 may send an association response including the ANonce to the STA302, at step 12, where the association response is protected using the KCK and KEK of the PTK.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a method and equipment for self-configuring transmission in self-organized network of Hu before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of the PTK to protect message flow ensuring trusted devices of Cherian [Cherian, ¶0129].  
However, the combination of Hu and Cherian fail to explicitly teach but Fujimoto teaches a computer-implemented method for determining a trusted dynamic host configuration protocol (DHCP) server in a DHCP snooping environment, the method comprising; [Fujimoto, ¶0174: establish a local trust relation and generate keys that can be used in conjunction with RFC3118. ¶0303:  Multicast Listener Discovery Version 2 (MLDv2) snooping functionality]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Cherian before him or her by including the teachings of dynamic host configuration and network access authentication of Fujimoto. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of MLD snooping where authenticated and authorized multicast listeners have network access of Fujimoto [Fujimoto, ¶0338].  

Regarding claims 2, 9, and 16, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
Cherian teaches the received unique trusted identifier value [Cherian, ¶0107: The AP 304 may send an association response including the ANonce to the STA302, at step 12, where the association response is protected using the KCK and KEK of the PTK.]; however, the combination of Hu and Cherian fail to explicitly teach but Fujimoto teaches responsive to the received unique trusted identifier value not matching the generated unique trusted identifier value, taking one or more of the following actions comprising: 
deeming the DHCP server as an untrusted device; 
dropping the reply packet received from the DHCP server; 
adding the DHCP server to a blacklist; 
creating an Access Control List (ACL) related to the DHCP server to block traffic 
intended for the DHCP server, originating from the DHCP server, or both; 
triggering an alarm regarding the DHCP server; and 
notifying a system administrator. [Fujimoto, ¶0200-0201: A combination of MAC address and port may be added to the Penalty List (PL) of non-matching records; the network administrator may or may not configure the bridge not to start blocking]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Cherian before him or her by including the teachings of dynamic host configuration and network access authentication of Fujimoto. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of MLD snooping where a new database like the Authorized Forwarding Database (AFD) is referred as the PL [Fujimoto, ¶¶0188 and 097].  

Regarding claims 3, 10, and 16, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
However, the combination of Hu and Fujimoto fail to explicitly teach but Cherian teaches wherein the step obtaining a generated unique trusted identifier value, which was generated using at least a master key and a unique identifier for the DHCP server comprises:
generating the generated unique trusted identifier value using a hash function and at least the master key and the unique identifier for the DHCP server as inputs to the hash function. [Cherian, See ¶0069: pairwise transient key (PTK) is generated by the station (STA) 302 from the rMSK and includes a key confirmation key (KCK), a key encryption key (KEK), and a Transient Key (TK).  ¶0135: the ANonce is generated be performing a function (e.g., a hashing function) on the ANonce-seed and a value unique to and/or descriptive of the STA 302 (e.g., a MAC address of the STA 302 or some other value associated with the STA 302).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Fujimoto before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of the PTK based on use of a hash function of Cherian [Cherian, ¶0069].  

Regarding claims 4, 11, and 17, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
However, the combination of Hu and Fujimoto fail to explicitly teach but Cherian teaches wherein the DHCP server generated the received unique value that it included in the reply message using the hash function and at least the master key and the unique identifier for the DHCP server as inputs to the hash function and the DHCP server and the DHCP information handling system were provisioned with the same hash function and the same master key. [See Cherian, ¶0069: pairwise transient key (PTK) is generated by the station (STA) 302 from the rMSK and includes a key confirmation key (KCK), a key encryption key (KEK), and a Transient Key (TK).  ¶0083: The processes performed in FIG. 5 are similar to those per formed in FIG. 4 (Option 1) except that the rMSK is used (instead of the KCK/KEK of the PTK) to authenticate the DHCP-Discover and EAPOL-Key messages encapsulated in the association request message. ¶0135: The AP 304 may send an ANonce-seed to the STA 302 in a beacon or probe response; the ANonce is generated be performing a function (e.g., a hashing function) on the ANonce-seed and a value unique to and/or descriptive of the STA 302 (e.g., a MAC address of the STA 302 or some other value associated with the STA 302)] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Fujimoto before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of the PTK based on use of a hash function of Cherian [Cherian, ¶0069].  

Regarding claims 5 and 18, the combination of teach claim 4 as described above.
However, the combination of Hu and Fujimoto fail to explicitly teach but Cherian teaches wherein the unique identifier for the DHCP server is its Internet Protocol (IP) address. [Cherian, ¶0091: The access point 304 transmits the Beacon/Probe response, which includes the Fast Initial Link Setup (FILS) capability indicator for IP address assignment]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Fujimoto before him or her by including the teachings of systems and methods of performing link setup and authentication of Cherian. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the unique identifier correlated to and IP address of Cherian [Cherian, ¶0091].  

Regarding claims 6, 12, and 19, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described above.
However, the combination of Hu and Cherian fail to explicitly teach but Fujimoto teaches repeating the steps of Claim 1 for that DHCP server in response to one or more conditions comprising: 
a verification schedule; 
as a result of a change in a network comprising the DHCP information handling system, reboot of the DHCP information handling system; 
update of the DHCP information handling system; with each communication intended for the DHCP server; and 
with a subset of communications intended for the DHCP server. [Fujimoto, ¶0140: DHCP server is restarted after rebooting]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hu and Cherian before him or her by including the teachings of dynamic host configuration and network access authentication of Fujimoto. The motivation/suggestion would have been obvious to try to modify the DHCP transmission between client and server of Hu by adding the features of responses to network changes based on DHCP information handling system [Fujimoto, ¶0140].  

Regarding claims 7, 13, and 20, the combination of Hu, Cherian, and Fujimoto teach claim 1 as described   above.
Hu teaches wherein the received unique trusted identifier value is included in an options field of the reply message. [Hu, ¶0055: the DHCP server and can identify and take use of the data information which is sent down by the DHCP server though DHCP massage option fields;]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sakinah White Taylor/           Primary Examiner, Art Unit 2497